Citation Nr: 0911140	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-39 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to the ears and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that the Veteran originally had a claim for 
service connection for coronary artery disease (CAD) pending, 
which the RO evaluated as due to ionizing radiation in 
addition to direct service connection.  At his Board hearing 
in June 2007, he submitted a written withdrawal of the claim 
for service connection for CAD as due to ionizing radiation.  
Thus the Board has no further jurisdiction over this claim.  

Thus the Board finds that the Veteran has raised a claim for 
secondary service connection for CAD status post CABG as due 
to his hypertension.  This issue is referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence establishes reasonable doubt that 
the Veteran has mild incomplete sensory loss of the face in 
the left V3 (mandibular branch) distribution as a result of 
cold injury in service.

2.  The medical evidence fails to establish that the Veteran 
has current neurological or vascular residuals of cold injury 
to the ears.



CONCLUSIONS OF LAW

1.  Mild incomplete sensory loss of the face in the left V3 
(mandibular branch) distribution, residual of cold injury to 
the face, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2008).

2.  Service connection for residuals of cold injury to the 
ears is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  Upon 
receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and notify the claimant 
and his or her representative, if any, of what information 
and evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
October 2003, prior to the initial AOJ decision on his claim.  
Additional notice was provided to the Veteran in March 2006 
and December 2008.  The Board finds that the notices provided 
fully comply with VA's duty to notify.  Likewise, the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He was told it 
was his responsibility to support the claim with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the Veteran 
submitted evidence in connection with his claim, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claim.  Thus the Board finds that 
the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in October 2008.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's appeal was previously before the Board in May 
2008.  The Board granted service connection for residuals of 
cold injuries in all four extremities, but remanded the issue 
of service connection for cold injury residuals to the face 
and ears.  The Board also granted service connection for 
multiple skin disorders including chronic eczema, seborrheic 
dermatitis, tinea cruris and tinea pedis (but not psoriasis 
as that was already service-connected) as the VA examiner 
opined that they were related to the skin condition the 
Veteran had while in service.  This grant included those skin 
disorders that manifest on the Veteran's face and ears.  

Thus, when the Board remanded the issue of whether the 
Veteran had cold injury residuals to the face and ears, it 
specifically indicated that the remand was solely focused on 
whether the Veteran has any neurological or vascular 
residuals and not for any skin problems as those were 
addressed in the decision.  Nevertheless the Veteran 
continues to argue that his skin disorders are due to cold 
injuries received in service.  (See statement from Veteran 
received in February 2009.)  The issue of whether the skin 
disorders on the Veteran's face and ears are due to cold 
injuries in service, however, is moot as the Board granted 
service connection for the skin disorders in its May 2008 
decision on the basis that they were related to the skin 
disorder he had in service.  

Service connection has been granted for the skin disorders on 
his face and ears.  Whether as due to cold injuries incurred 
in service or not is irrelevant.  Service connection having 
been granted, there is no further issue for the Board to 
decide with regard to the Veteran's skin disorders.

Thus, the only issue remaining to be decided is whether the 
Veteran currently has neurological or vascular residuals 
relating to the face and ears due to cold injuries incurred 
in service.  To that end, the Board remanded for a VA 
examination as the prior examination conducted in September 
2007 did not evaluate the Veteran's complaints with regard to 
his ears and face.  

The Veteran underwent VA examinations in October 2008.  A VA 
neurological examination was conducted in October 2008.  The 
Veteran complained that his face froze in Korea, and he has 
had discoloration and rough skin ever since.  He denied loss 
of tissue.  He complained of paresthesias in the face and 
getting chilled if he washes his face with cold water.  He 
also complained of hot flashes and face sweats.  He referred 
having had several skin cancers removed from the face and 
head with scarring.  Physical examination revealed that 
sensory was intact to temperature and position over the 
entire face and to fine touch except for slight decrease of 
the left V3.  There were a few telangiectasias over the right 
cheek and a popular rash over both cheeks.  The skin was warm 
and dry with normal integumentary structures.  The assessment 
was mild incomplete sensory loss in the left V3 (mandibular 
branch) distribution that could be secondary to cold injury, 
but no other neurologic deficits of the face and head related 
to cold injury.  

The examiner referred the Veteran for a skin evaluation to 
determine how much of the Veteran's skin problem is cold 
related and how much to other.  The Veteran underwent a VA 
skin examination later that month.  As previously indicated, 
service connection for the Veteran's skin disorders has 
already been granted.  Thus, the Board will not address the 
result of the skin examination.  

Based upon the October 2008 neurological examination, the 
Board finds that service connection is warranted for 
incomplete sensory loss of the face at the left V3 
(mandibular branch) distribution as a residual of in-service 
cold injuries.  In its prior decision issued in May 2008, the 
Board resolved reasonable doubt in favor of the Veteran that 
he was exposed to cold weather and incurred cold injuries in 
service.  The only remaining question was what, if any, 
residuals the Veteran had.  

As the VA neurological examination shows, the Veteran has 
mild incomplete sensory loss in the left V3 (mandibular 
branch) distribution that the examiner opined could be 
related to cold injury.  Although this opinion is not 
rendered in definitive language, it sufficiently raises a 
reasonable doubt that the facial sensory loss is related to 
cold injury.  Furthermore, there is no evidence of record 
contradicting the examiner's opinion.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Having previously found that the Veteran was exposed to cold 
weather in service, the Board resolves reasonable doubt in 
the Veteran's favor and finds that service connection is 
warranted for cold injury residuals to the face, to wit, mild 
incomplete sensory loss in the left V3 (mandibular branch) 
distribution.  However, as for the Veteran's claim of 
residuals of cold injury to the ears, the Board finds that 
the evidence fails to establish the presence of any current 
residuals relating to the Veteran's ears.  The October 2008 
VA examiner specifically found that there were no neurologic 
deficits of the face and head related to cold injury.  
Furthermore, the Veteran did not even complain to the 
examiner of any problem with his ears.  Thus, the Board finds 
that the preponderance of the evidence is against finding 
that service connection is warranted for residuals of cold 
injury to the ears.  The preponderance of the evidence being 
against the claim, the benefit of the doubt doctrine is not 
for application.

Thus, service connection is granted for mild incomplete 
sensory loss of the face in the left V3 (mandibular branch) 
distribution as a residual of cold injury in service.  
However, service connection is denied as to residuals of cold 
injury to the ears.


ORDER

Entitlement to service connection for mild incomplete sensory 
loss of the face in the left V3 (mandibular branch) 
distribution as a residual of cold injury is granted.

Entitlement to service connection for residuals of cold 
injury to the ears is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


